DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3-6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defay (US 2014/0345296) (including referenced NPL article) in view of Loewen (US 2015/0351216).
	In regard to claim 1, Defay teaches a heat transfer system (see figure 1 and whole disclosure), comprising:
a plurality (26, 28, para. 103-105 multilayer electrocaloric capacitors - see referenced article describing multilayer capacitors having an MLC having 200 “parallel plates” - page 242903-2) of electrocaloric elements (electrocaloric capacitors - para. 21, 76) and a liquid flow path (see figures) along the plurality of electrocaloric elements (26, 28, multilayer elements); 
each of the electrocaloric elements comprising an electrocaloric film (layer 36; para. 94-105), a first electrical conductor (32; para. 79) on a first side of the electrocaloric film (36), and a second electrical conductor (34; para. 79) on a second side of the electrocaloric film (36), 
an electric power source (in 50) in electrical contact with the first and second electrical conductors (32, 34), configured to provide an electrical field across the electrocaloric film (36).
Note that Defay teaches that the plurality of the electrocaloric elements are disposed in a stack configuration (para. 103, 104 - multilayer capacitor).
Note that Defay teaches the electrocaloric elements have a thickness of 1 micrometer to 100 micrometers (para. 105 - see many sizes, including 10 micrometers).   

Note that Defay teaches one or more heat exchangers (12, 14 at least).
Defay does not explicitly teach that the liquid is an electrically conductive liquid and that at least one of the first and second electrical conductors comprises the electrically conductive liquid.  However, Loewen teaches using liquid metal as both a heat transfer fluid (para. 47, liquid metal) and electrical pathway (para. 43, 46, 47, 54, 55) for delivering electrical power to electrical devices (1A-1E).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the system of Defay to have the liquid metal of Loewen and to modify the conduits to be not electrically conductive and the heat exchangers and pump of Defay to be capable of handling the electrically conductive liquid for the purpose of providing electrical power to the plurality of the electrocaloric elements and provide the thermal contact with the electrocaloric elements to improve the resiliency of the system as taught by Loewen. 

Claims 1, 3-6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0345296) (including referenced NPL article) in view of Clothier (US 8324719).
	In regard to claim 1, Defay teaches a heat transfer system (see figure 1 and whole disclosure), comprising:
a plurality (26, 28, para. 103-105 multilayer electrocaloric capacitors - see referenced article describing multilayer capacitors having an MLC having 200 “parallel plates” - page 242903-2) of electrocaloric elements (electrocaloric capacitors - para. 21, 
each of the electrocaloric elements comprising an electrocaloric film (layer 36; para. 94-105), a first electrical conductor (32; para. 79) on a first side of the electrocaloric film (36), and a second electrical conductor (34; para. 79) on a second side of the electrocaloric film (36), 
an electric power source (in 50) in electrical contact with the first and second electrical conductors (32, 34), configured to provide an electrical field across the electrocaloric film (36).
Note that Defay teaches that the plurality of the electrocaloric elements are disposed in a stack configuration (para. 103, 104 - multilayer capacitor).
Note that Defay teaches the electrocaloric elements have a thickness of 1 micrometer to 100 micrometers (para. 105 - see many sizes, including 10 micrometers).   
Note that Defay teaches a manifold (part of 24) for liquid in liquid communication with the plurality of the electrocaloric elements (26, 28).
Note that Defay teaches one or more heat exchangers (12, 14 at least).
Defay does not explicitly teach that the liquid is an electrically conductive liquid and that at least one of the first and second electrical conductors comprises the electrically conductive liquid.  However, Clothier teaches using an electrically conductive liquid as an electrical pathway (see liquid 20) for delivering electrical power to an electrical device (12).  Additionally, Clothier teaches providing the electrically conductive liquid (20, column 1, line 50-51; column 2, line 40) as an electrode for providing more robust .

Claims 1, 3-6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defay (US 2014/0345296) (including referenced NPL article) in view of Loewen (US 2015/0351216) and Clothier (US 8324719).
	In regard to claim 1, Defay teaches a heat transfer system (see figure 1 and whole disclosure), comprising:
a plurality (26, 28, para. 103-105 multilayer electrocaloric capacitors - see referenced article describing multilayer capacitors having an MLC having 200 “parallel plates” - page 242903-2) of electrocaloric elements (electrocaloric capacitors - para. 21, 76) and a liquid flow path (see figures) along the plurality of electrocaloric elements (26, 28, multilayer elements); 
each of the electrocaloric elements comprising an electrocaloric film (layer 36; para. 94-105), a first electrical conductor (32; para. 79) on a first side of the 
an electric power source (in 50) in electrical contact with the first and second electrical conductors (32, 34), configured to provide an electrical field across the electrocaloric film (36).
Note that Defay teaches that the plurality of the electrocaloric elements are disposed in a stack configuration (para. 103, 104 - multilayer capacitor).
Note that Defay teaches the electrocaloric elements have a thickness of 1 micrometer to 100 micrometers (para. 105 - see many sizes, including 10 micrometers).   
Note that Defay teaches a manifold (part of 24) for liquid in liquid communication with the plurality of the electrocaloric elements (26, 28).
Note that Defay teaches one or more heat exchangers (12, 14 at least).
Defay does not explicitly teach that the liquid is an electrically conductive liquid and that at least one of the first and second electrical conductors comprises the electrically conductive liquid.  However, Loewen teaches using liquid metal as both a heat transfer fluid (para. 47, liquid metal) and electrical pathway (para. 43, 46, 47, 54, 55) for delivering electrical power to electrical devices (1A-1E).  Additionally, Clothier teaches providing an electrically conductive liquid (20, column 1, line 50-51; column 2, line 40) as an electrode for providing more robust electrical joints to electrical devices (Clothier - column 1, line 30-35; column 4, line 10-15).  Further, these teachings of Clotheir suggest that components containing such an electrically conductive liquid should be made electrically non-conductive to prevent shorting.  Therefore it would have .

Claims 1, 3-6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radcliff (US 2017/0030611) in view of Loewen (US 2015/0351216) and Clothier (US 8324719).
	In regard to claim 1, Radcliff teaches a heat transfer system (see figures and whole disclosure), comprising:
a plurality (Fig. 3a-3b, multilayer films - para.21) of electrocaloric elements (electrocaloric elements 308 - para. 17 - electrocaloric materials) and a liquid flow path (see fluid flow para. 24, heat transfer fluid - Fig. 3) along the plurality of electrocaloric elements (308); 
each of the electrocaloric elements comprising an electrocaloric film (film para. 22, 5), a first electrical conductor (one of 324) on a first side of the electrocaloric film (308), and a second electrical conductor (another 324) on a second side of the electrocaloric film (308), 

Note that Radcliff teaches that the plurality of the electrocaloric elements are disposed in a stack configuration (multilayer films, see figure 3a-3b).
Note that Radcliff teaches the electrocaloric elements have a thickness of 1 micrometer to 100 micrometers (para. 17 - see many sizes, including 10 micrometers; also see para. 5). 
Note that Radcliff teaches a manifold (see fluid flow paths between layers) for liquid in liquid communication with the plurality of the electrocaloric elements (308).
Note that Radcliff teaches one or more heat exchangers (see heat exchangers).
Radcliff does not explicitly teach that the liquid is an electrically conductive liquid and that at least one of the first and second electrical conductors comprises the electrically conductive liquid.  However, Loewen teaches using liquid metal as both a heat transfer fluid (para. 47, liquid metal) and electrical pathway (para. 43, 46, 47, 54, 55) for delivering electrical power to electrical devices (1A-1E).  Additionally, Clothier teaches providing an electrically conductive liquid (20, column 1, line 50-51; column 2, line 40) as an electrode for providing more robust electrical joints to electrical devices (Clothier - column 1, line 30-35; column 4, line 10-15).  Further, these teachings of Clotheir suggest that components containing such an electrically conductive liquid should be made electrically non-conductive to prevent shorting.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the system of Radcliff to have a conductive liquid as suggested by the teachings of Loewen and Clothier and to .
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
	Applicant's argument (page 7) is an allegation that the combination of references fails to teach a liquid flow path along a plurality of electrocaloric elements for the electrically conductive liquid.  And that Defay “cannot teach a liquid flow path since Defay uses a solid material.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The allegation entirely ignores the grounds of rejection and attacks Defay alone.  If Defay did teach an electrode of electrically conductive liquid, then the rejection would be for anticipation not obviousness.  Therefore the rejection is maintained.
Applicant's argument (page 7) is an allegation that Loewen can’t supply the deficiency of Defay because Loewen is concerned with a different system.  
In response, the allegation is unpersuasive, there is no requirement in the law that secondary references must teach the same systems. 

In response, the allegation is unpersuasive since the primary reference of Defay already teaches providing a liquid flow path along the plurality of the electrocaloric elements and the secondary references show that it is well known to employ heat transfer liquids for providing an electrode structure.  Therefore the combination of the references does teach the claimed liquid path.
Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) .  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 25, 2021